                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION
2-BAR RANCH LIMITED
PARTNERSHIP, a Montana limited
partnership; BROKEN CIRCLE               No. CV 18-33-BU-SEH
RANCH COMPANY, INC., a
Montana profit corporation; R BAR N
RANCH, LLC, a Montana limited            ORDER
liability corporation,

                          Plaintiffs,

vs.

UNITED STATES FOREST
SERVICE, an Agency of the United
States Department of Agriculture;
SONNY PERDUE, in his official
capacity as Secretary of the United
States Department of Agriculture;
VICTORIA CHRISTIANSEN, in her
official capacity as Interim Chief of the
Forest Service; LEANNE MARTEN,
in her official capacity as Regional
Forester for the Northern Region;
MELANY GLOSSA, in her official
capacity as Forest Supervisor for the
Beaverhead-Deerlodge National
Forest, State of Montana; CAMERON
RASOR, in his official capacity as
District Ranger for the Pinder Ranger
District in the Beaverhead-Deerlodge
National Forest,

                          Defendants.

                                        -1-
